Citation Nr: 0608288	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  97-00 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for right thigh 
scars.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to December 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1996 rating decision of the Philadelphia RO.  In November 
1998, these matters were remanded for additional evidentiary 
development.


FINDINGS OF FACT

1.  The veteran's right thigh scars are superficial, tender, 
sensitive, and not fully nourished; they are not deep, do not 
limit motion or thigh function, and do not involve widely 
separated areas.

2.  The veteran's right thigh scars (his only service-
connected disability) are not shown to be of such nature and 
severity as to preclude his participation in any 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 10 percent (but no higher) rating is warranted for the 
veteran's service connected right thigh scars.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.118, Codes 7801, 7803, 7804, 7805 
(prior to and from August 30, 2002). 

2.  A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A November 1996 statement of the case (SOC), October 1997 and 
September 2005 supplemental SOCs (SSOCs), and letters in 
February 1999, February 2003, April 2003, January 2004, March 
2004, and April 2005, all provided at least some VCAA-type 
notice, i.e., of what the evidence showed, the criteria for 
rating scars and for establishing entitlement to TDIU, and 
the bases for the denial of the claims.  The February 1999, 
February 2003, April 2003, January 2004, March 2004, and 
April 2005 letters outlined the appellant's and VA's 
responsibilities in developing evidence to support the 
claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain and specifically (See April 2003 letter at 
p. 3, April 2005 letter at p.2) to submit any evidence in his 
possession pertaining to the claims.  

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond, and the claim was 
subsequently readjudicated.  See September 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  VA's 
duty to assist him in the development of facts pertinent to 
his claims is met.  He is not prejudiced by the Board's 
appellate review of the merits of the claim at this time.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

II. Factual Background

The veteran's service medical records show that, in January 
1977, he complained of a possibly infected right thigh scar 
from a recent injury.  X-rays of the thigh revealed a foreign 
body, which was surgically removed.

On May 1996 VA scar examination, the veteran complained of 
chronic pain and paresthesias in the area of his right thigh 
scar.  It was noted that a scar on the right upper thigh 
measured about 2 x 3 cm.  The scar was irregular, 
hyperpigmented, slightly atrophic, and poorly demarcated.  
There was no sign of exudates or crusting, secondary 
infection, or keloid formation.  The lesion did not seem to 
react to palpation in terms of pain or paresthesia.  
Tenderness was not specifically elicited.  The examiner 
commented that there were no objective findings that would 
indicate that the lesion would render the veteran 
unemployable despite subjective complaints of pain and 
paresthesias in the area, and added that such complaints were 
possibly related to other orthopedic problems.  

At a February 1997 personal hearing before a hearing officer, 
the veteran stated that he had chronic pain in the area of 
the scar on the right thigh and that the pain was so great 
that he was unable to sleep on that side of his body.  He 
stated that he walked with a cane and could not bend down due 
to the scar.  He also reported that the scar was tender to 
touch, very painful, swollen, felt hot and cold, and was 
discolored at times.  He reported that the skin over the scar 
was not dry, and did not crack open.  He alleged that he was 
unable to work due to the scar because he could not sit down 
and work.  He added that he lost his last job, in the mid 
1980s, due to lack of mobility because of the scar.  

On March 1997 VA scar examination, it was noted that veteran 
had two scars on the on the right, upper thigh, one a linear 
scar, 3 cm. x .5 cm., that was mildly tender, the second a 
circular scar, 4 cm. x 2.4 cm., that was also mildly tender.

A December 2000 VA treatment record reflects that the veteran 
reported a 21-year history of right leg pain due to injury in 
service.  Scarring was noted on the right medial thigh.  A 
March 2002 psychiatric record reflects that due to his many 
medical and emotional problems the veteran was not 
employable.  

On May 2004 VA scar examination, it was noted that the 
veteran had two scars on the right lateral thigh about six-
inches below the hip.  The first was a horizontal scar, 4 cm. 
x. 7 mm, superficial and sensitive to touch.  The skin was 
shiny, not scaly.  The scar was not atrophic, depressed, 
elevated, or adherent, and there was no evidence of edema, 
ulceration, inflammation, or keloid.  The second was 
circular, just below the first scar, and 3 cm. in diameter, 
and nonadherent.  It was sensitive to touch; but there was no 
evidence of ulceration, inflammation, edema, or keloid.  Both 
scars were the same color as the rest of the veteran's skin.  
[The physician commented that both scars were service-
connected.]  The examiner noted that the "right scar" did 
not appear to be fully nourished.  The veteran indicated that 
there was ulceration during winter.  He stated that his wife 
was a nurse, and had noticed the ulceration.  The physician 
could not confirm this because there was no documentation of 
ulceration.  In his opinion, the scar was superficial, and 
did not cause any right thigh functional impairment.  



III. Legal Criteria and Analysis

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability. Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

When a question arises as to which of two ratings applies, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 
 
The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.   

The portion of VA's Rating Schedule pertaining to evaluations 
of skin disorders has been revised.  38 C.F.R. § 4.118, was 
amended, effective August 30, 2002, and now includes new 
criteria for rating skin disorders (Codes 7800-7804).  From 
their effective date the veteran is entitled to a rating 
under the revised criteria (if they favor him).

Notably, Code 7800 does not apply in the instant case because 
the veteran's service-connected scars are not on the head, 
face, or neck.  
Prior to August 30, 2002, Code 7803 provided a 10 percent 
rating for scars that were superficial, poorly nourished with 
repeated ulceration.  Code 7804 provided a 10 percent rating 
for scars that were superficial, tender and painful on 
objective demonstration.  Code 7805 provided that other scars 
were to be rated based on limitation of function of affected 
part.  38 C.F.R. § 4.118.

The revised 38 C.F.R. § 4.118 provides that scars, other than 
on the head, face, or neck, that are deep or that cause 
limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Higher ratings are afforded for deep or motion limiting scars 
with greater areas of involvement.  Note (2) provides that a 
deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Code 7801 (effective August 30, 
2002).

Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.  Note (1) provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, (effective August 30, 
2002).

Under Code 7803 a superficial, unstable scar warrants a 10 
percent rating.  Note (1): provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, (effective August 
30, 2002).

Under Code 7804, a superficial scar that is painful on 
examination, warrants a 10 percent rating.  38 C.F.R. § 
4.118, (effective August 30, 2002).

Code 7805 remained essentially unchanged, and provides that 
other scars will be rated based on function limitation of the 
affected part.  38 C.F.R. § 4.118.  

Here, the veteran's right thigh scar(s) do not fully satisfy 
all of the criteria for a compensable rating under any 
applicable code whether under the prior or the revised 
criteria.  For example, the scar(s) are tender (but not 
tender and painful), described as less than fully nourished 
(but not poorly nourished).  Sensitive (but not painful) on 
examination.  However, given the consistent findings that the 
scars are tender, together with the findings of less than 
"fully nourished" on May 2004 VA examination, and reports 
that the scars are sensitive, it may reasonably be found that 
the manifestations of the right thigh scars approximate the 
criteria for the 10 percent (maximum) rating under the pre-
August 30, 2002 Code 7804 and under the Code 7803 criteria 
effective from that date.  Under 38 C.F.R. §§ 3.102, 4.7, 
such finding warrants the assignment of a 10 percent rating.  
While higher ratings are available for scars that are deep, 
or limit motion or function, the right thigh scars have never 
been described as such.  Accordingly, a rating in excess of 
10 percent is not warranted.  

TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration (see 38 C.F.R. § 3.321) in cases where veterans 
are unemployable due to service-connected disabilities but do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  . . . The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

VA's General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether the 
average person would be rendered unemployable by those 
circumstances.  Thus, the criteria also include a subjective 
standard.  Unemployability is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran alleges that his last employment was terminated 
in the mid 1980s due to physical limitations imposed by his 
service-connected thigh scars.  However, the evidence does 
not support a finding that the service-connected disability 
results in more than mild impairment (as reflected by its 
rating).  The veteran's only service-connected disability 
(scar(s) rated 10 percent) falls far short of percentage 
requirements of 38 C.F.R. § 4.16(a).  Furthermore, there is 
no objective evidence that he is unemployable as a result of 
the service-connected scar(s).  Although a March 2002 
psychiatric note suggests that the veteran is unemployable, 
the examiner also reported that this was due to many medical 
and emotional problems.  Nonservice-connected medical or 
psychiatric problems are not factors for consideration in 
determining entitlement to TDIU.  
The only competent evidence (medical opinion) specifically 
addressing whether the veteran's service -connected scar(s), 
alone, rendered him unemployable is in the report of a May 
1996 VA examination.  The examiner then found that there were 
no objective findings that would indicate the veteran's scars 
rendered him unemployable.  There is no competent (medical) 
evidence to the contrary.  The preponderance of the evidence 
is against the claim and it must be denied.


ORDER

A 10 percent rating is granted for the veteran's right thigh 
scar(s), subject to the regulations governing payment of 
monetary awards.

A TDIU rating is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


